         Case 6:21-mj-00103-JCM Document 1 Filed 05/28/21 Page 1 of 5            FILED
                                                                              May 28, 2021
                                                                         CLERK, U.S. DISTRICT CLERK
                                                                         WESTERN DISTRICT OF TEXAS
                                                                                  Melanie Miller
                                                                         BY ________________________
                                                                                                DEPUTY
               UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS


       UNITED STATES OF AMERICA

                    v.
                                                         CRIMINAL COMPLAINT
       FOWLER BARBER

                                                         CASE NUMBER:   W21-103M

       I, the undersigned complainant being duly sworn, state the following is true and

correct to the best of my knowledge and belief.

       On or about December 15, 2020, in McLennan County, in the Western District

of Texas, defendant(s), being a person who knew he had previously been

convicted of a crime punishable by imprisonment for a term exceeding one year,

did knowingly possess a firearm, and said firearm was in and affecting

commerce, in violation of Title 18, United States Code, Section(s) 922(g)(1) and

924(a)(2).

       I further state that I am a(n) Special Agent, Bureau of Alcohol, Tobacco,

Firearms and Explosives, and that this complaint is based on the following facts:

       SEE ATTACHED AFFIDAVIT

continued on the attached sheet and made a part hereof: YES




                                        ZACHARY J. SMITH, Special Agent
                                        Bureau of Alcohol, Tobacco, Firearms and
                                              Explosives


Sworn to before me and subscribed in my presence,

May 28, 2021                            Waco, Texas
Date                                    City and State
Alan D Albright
              Case 6:21-mj-00103-JCM Document 1 Filed 05/28/21 Page 2 of 5




U.S. District Judge
Name & Title of Judicial Officer         Signature of Judicial Officer
          Case 6:21-mj-00103-JCM Document 1 Filed 05/28/21 Page 3 of 5




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
I, Zachary J Smith, being first duly sworn, do hereby depose and say:
                              Introduction and agent background
1. Affiant is currently a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF), assigned to the Waco, Texas Satellite Office. Affiant has been employed as a
Special Agent with ATF since July of 2020. Affiant is a graduate of the Federal Law Enforcement
Training Center Criminal Investigator Training Program and ATF Special Agent Basic Training.
Prior to being employed by ATF, Affiant worked as a State Trooper for the Texas Department of
Public Safety for approximately one year. Affiant has been assigned to this investigation and am
familiar with the facts of this case from personal knowledge and discussions with other law
enforcement officials and review of relevant documents.
                                      Purpose of Affidavit
2. This affidavit is being made in support of a complaint and arrest warrant for FOWLER
BARBER, a convicted felon, who unlawfully possessed a firearm in violation of federal firearms
laws in the Western District of Texas. The information enumerated in the paragraphs below,
furnished in support of this affidavit, is derived from my own observations, training and experience
and upon statements made by witnesses and other law enforcement officers. The paragraphs below
do not include all the information about this investigation, only the information necessary to
support probable cause.
                                         Probable Cause
3. In October of 2020, Detective Brandon Lehnert with the Waco Police Department was assigned
supervision over BARBER after reports that BARBER made terroristic threats towards people in
the community. BARBER was admitted to a mental health facility on an emergency detention
order. On October 29, 2020, Detective Lehnert spoke with BARBER who made statements that he
possibly possessed multiple firearms, including a Steyr AUG Rifle, Benelli 1014 Shotgun, and a
M40 Sniper Rifle, at an undisclosed location. Based on other statements made by BARBER,
Detectives were skeptical of the validity of the information about the firearms.
4. On December 30, 2020, Detective Lehnert arrested BARBER for making a terroristic threat
towards family members. After his arrest a letter was found directed to his mother stating he was
going to cut her head off with a tomahawk. No further interviews were conducted while the threat
charges were pending and BARBER remained in custody.
          Case 6:21-mj-00103-JCM Document 1 Filed 05/28/21 Page 4 of 5




5. On May 20, 2021, Detective Lehnert interviewed BARBER at the McLennan County Jail, due
to BARBER’S expected release from the jail on May 29, 2021. The purpose of the interview was
to attempt to determine BARBER’S mental state and if BARBER posed a threat to the community
upon release. During the interview, BARBER told Detectives that his prior felony drug conviction
prohibited him from fulfilling his dream from joining the military. BARBER further told Detective
Lehnert that in 2016, when the ATF and FBI conducted a search warrant at his residence in Waco,
Texas, they missed “assets” in the house. On this same date after the interview, Detective Lehnert
intercepted a jail call between BARBER and his mother asking if she had sold the “assets” yet. He
then asked her why she has not sold the “assets” yet.
6. On May 26, 2021, Detective Lehnert spoke to Anna Enger, the mother of BARBER. Enger
disclosed she rented a storage unit at Ideal Self Storage located at 225 North Industrial Drive,
Waco, Texas, storage unit #205, where BARBER had property stored. Enger further stated she
and BARBER moved his property into the unit. Enger gave Detective Lehnert consent to search
the storage unit. This location is within the Waco Division of the Western District of Texas.
7. On May 26, 2021, Detective Lehnert and other Waco Police Detectives began searching the unit
where they discovered firearms. In addition, detectives discovered numerous firearm parts, body
armor, and reference books and documents related to the manufacturing of improvised weapons,
explosives, and controlled substances, among other things. Once firearms were discovered,
Detectives contacted Special Agent Aaron Woods, and he and your Affiant went to the unit. After
a thorough search of the unit, the following firearms and ammunition were located:
   •   H&K Shotgun, model M3 Super 90, 12 gauge, serial number M113066
   •   Benelli Shotgun, model M1014, 12 gauge, serial number TM06229
   •   Steyr AUG rifle, .223 caliber, serial number CW02122
   •   31 rounds of .223 ammunition
   •   LMT AR type lower receiver, model Defender 2000, serial number LMT43451
   •   LMT AR type lower receiver, model Defender 2000, serial number LMT47234
   •   Springfield rifle, model M1A, serial number 127502
8. After the firearms were located, ATF Special Agent John Lora who advised the above firearms
were not manufactured in Texas and had to travel in interstate and/or foreign commerce to be
found in Texas.
11. Affiant has reviewed the National Crime Information Center (NCIC) criminal history and
conviction documents for BARBER which shows that he has previously been convicted of the
following felony crimes:
   •   Possession of a Controlled Substance with Intent to Deliver, Cocaine, 54th District Court,
       McLennan County, Case Number 2001-222-C, on or about April 1, 2002
   •   Possession of Ammunition By a Convicted Felon, United Stated District Court for the
       Western District of Texas, Waco Division, Case Number 6:16-CR-00239(1)-RP, on or
       about October 6, 2017
          Case 6:21-mj-00103-JCM Document 1 Filed 05/28/21 Page 5 of 5




12. On May 27, 2021, Affiant interviewed BARBER and he made statements that inferred his
knowledge of being a prohibited person because of past convictions on his record. Moreover,
BARBER knew he had been convicted of a crime punishable by imprisonment for more than one
year, as he was sentenced to more than one-year imprisonment for his state drug conviction.
Affiant knows from speaking to other ATF Agents and Assistant United States Attorneys that
defendants are admonished by the Waco United States District Court judges at both their
arraignment and the guilty plea of the maximum sentence the defendant is facing. Affiant believes
BARBER would have been informed by the Court during his guilty plea proceedings of the
ammunition possession conviction that he could have received more than one year imprisonment
as a possible punishment.
13. On May 27, 2021, SA Woods obtained a copy of the rental agreement for the storage unit from
Ideal Self Storage. The agreement showed that Engel rented the unit on July 16, 2019, and was
the sole person listed on the agreement. Based on the date of the rental of the storage unit and the
date of BARBER’S arrest, Affiant believes that the firearms listed above were possessed and
controlled by BARBER on or about December 15, 2020.
14. Affiant further believes that FOWLER BARBER, having previously been convicted of a crime
punishable by a term of more than one year of imprisonment, unlawfully possessed a firearm,
which had affected interstate and/or foreign commerce, in violation of Title 18, United States
Code, Section 922(g)(1).


                                              __________________________________________
                                              ZACHARY J. SMITH, Special Agent
                                              Bureau of Alcohol, Tobacco, Firearms & Explosives

       SWORN TO AND SUBSCRIBED before me on the 28th day of May, 2021.



                                              __________________________________________
                                              ALAN D ALBRIGHT
                                              United States District Judge
